United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Middleburg Heights, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0997
Issued: October 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2019 appellant, through counsel, filed a timely appeal from a March 14, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left foot condition
causally related to the accepted factors of his federal employment.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 18, 2018 appellant, then a 56-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he sustained a “lesion plantar nerve left” due to factors of his
federal employment. He indicated that he first became aware of his condition and first realized it
was caused or aggravated by his federal employment duties on June 12, 2017. Appellant did not
stop working.
In a development letter dated June 26, 2018, OWCP advised appellant of the deficiencies
of his claim and instructed him as to the factual and medical evidence necessary to establish his
claim. It afforded him 30 days to submit additional evidence and respond to its inquiries.
By decision dated August 6, 2018, OWCP denied appellant’s claim finding that the
evidence of record did not establish that any injury, accident, or employment exposure occurred
and therefore, the factual component of fact of injury had not been established. It concluded that
he had not met the requirements to establish an injury as defined by FECA.
On August 13, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
Appellant submitted a June 12, 2017 report from Dr. Joseph R. Bartal, a podiatrist, who
diagnosed lesion of plantar nerve, left, and indicated that appellant had suffered a similar condition
a year prior in the right second intermetatarsal space.
A telephonic hearing was held before an OWCP hearing representative on
January 15, 2019. Appellant testified that he had worked as a letter carrier for 21 years and then
retired in September 2018. He stated that, prior to his retirement, his federal duties required him
to walk for 1.5 hours per day, including walking on uneven surfaces and across lawns. The hearing
representative held the case record open for 30 days for the submission of additional evidence.
OWCP did not receive additional evidence.
By decision dated March 14, 2019, OWCP denied appellant’s claim. It accepted that his
federal employment required walking on uneven surfaces and crossing lawns as alleged, but denied
the claim finding that the medical evidence of record was insufficient to establish causal
relationship between his diagnosed left foot condition and the accepted factors of his federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment

3

Id.

2

injury.4 These are the essential elements of every compensation claim regardless of whether the
claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee. 6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background. 8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s). 9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left foot
condition causally related to the accepted factors of his federal employment.
The Board finds that Dr. Bartal did not adequately explain how appellant sustained the
claimed injury. While he diagnosed a lesion of the left plantar nerve, Dr. Bartal did not identify
the specific employment factors alleged by appellant and did not provide a pathophysiological
explanation as to how those activities either caused or contributed to appellant’s diagnosed
condition.10 He did not opine that appellant’s left foot condition was a direct result of the accepted
factors of his federal employment. Medical evidence that does not offer an opinion regarding the
cause of an employee’s condition or disability is of no probative value on the issue of causal
relationship.11 Additionally, the Board has held that neither the mere fact that a disease or
condition manifests itself during a period of employment nor the belief that the disease or condition

4

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
5

K.V. and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Id.; Victor J. Woodhams, supra note 6.

10

Supra note 8 and 9.

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

3

was caused or aggravated by employment factors or incidents is sufficient to establish a causal
relationship.12
As appellant has not submitted rationalized medical evidence to establish his claim of a left
foot condition causally related to the accepted employment factors, he has not met his burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left foot
condition causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

See J.L., Docket No. 18-1804 (issued April 12, 2019).

4

